Citation Nr: 1025527	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to September 
1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto 
Rico, which denied the above claims.

This matter was previously before the Board in September 2008 and 
March 2009, wherein it was remanded for additional development.


FINDINGS OF FACT

1.  The preponderance of the medical evidence weighs against a 
finding that the Veteran's cervical spine disorder is due to his 
active military service.

2.  The preponderance of the medical evidence weighs against a 
finding that the Veteran's lumbar spine disorder is due to his 
active military service.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or 
aggravated by service, and arthritis of the cervical spine may 
not be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).

2.  A chronic lumbar spine disorder was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated in January 2006, March 2006, September 2007, 
and October 2008.  The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, the March 2006, September 2007, and October 2008 
letters provided information concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial VCAA notice correspondence preceded issuance of the 
rating decision on appeal, and thus met the standard for timely 
notice.  There is no indication of any further available evidence 
or information to be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

VA also fulfilled its duty to assist by obtaining all relevant 
evidence concerning the claims under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159.  The RO obtained all available medical records 
identified by the Veteran.  The RO attempted to obtain his 
service and personnel records, however, they are missing.

Concerning the required medical nexus evidence, VA has a duty to 
provide a medical examination and/or seek a medical opinion when 
such examination or opinion is necessary to make a decision on 
the claim.  In this case, the Veteran was afforded a VA 
examination in November 2008.  The record was also returned for 
additional review in June 2009.

Therefore, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran with his claims, and 
that no further action is necessary to meet the requirements of 
the VCAA.

Analysis of the Claim

The Veteran seeks service connection for cervical and lumbar 
spine disorders.  Specifically, he alleges that he injured his 
cervical spine and his lumbar spine during an Airborne jump.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In the case of osteoarthritis, service connection may be granted 
if the disease is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the Veteran's STRs are unavailable.  When a 
Veteran's STRs are unavailable, through no fault of his, VA's 
duty to assist, duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the benefit-
of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
The absence of his service medical records, however, does not 
obviate the need for the Veteran to have nexus evidence linking 
the Veteran's current cervical and lumbar spine disorders to 
service.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  That is to say, 
there is no reverse presumption for granting the claim.

It is noted that the Veteran has cervical spine and lumbar spine 
disorders, as the November 2008 VA compensation examination 
diagnosed him with a cervical strain and a lumbar strain.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The determinative issue 
is whether these conditions are somehow attributable to his 
military service.  And here, unfortunately, there is no medical 
opinion supporting a nexus to service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Post-service medical evidence includes a single notation of 
complaints of back pain.  In August 1978, the Veteran presented 
with a two-week history of low back pain.  Subsequent treatment 
records are silent as to a complaints of, treatment for, or 
diagnosis of a cervical or lumbar spine disorder  until 1987.  In 
December 1987, the Veteran presented with complaints of back and 
neck pain.  The examiner noted that the Veteran's low back pain 
had worsened since he slipped and twisted his back at work in 
November 1987.  The examiner also opined that Veteran was 
experiencing left sided neck /upper back pain attributable to his 
1986 motor vehicle accident.  

The Veteran was afforded a VA examination in order to determine 
whether his cervical and lumbar spine disorders were consistent 
with the Veteran's duties during service.  In November 2008, the 
VA examiner opined that the Veteran's cervical strain and lumbar 
strain were less likely than not related to his period of 
service.  The examiner based his opinion on the fact that there 
was not enough evidence with respect to treatment and 
radiological reports such as to warrant attributing the Veteran's 
current spine disorders to his period of service.  Aside from the 
1978 treatment note, there was no additional evidence of a back 
disorder during service or within a year of separation from 
service.  

In November 2009, the Board remanded the matter to the 2008 
examiner to obtain an opinion as to whether the Veteran's 
cervical and lumbar spine strains were related to service, taking 
into consideration the Veteran's report of continuity of 
symptoms.  The examiner again opined that the Veteran's cervical 
and lumbar spine conditions were not related to the Veteran's 
period of service.  Despite the Veteran's report of continuity of 
symptoms, the examiner indicated that the objective evidence of 
record did not support the Veteran's contentions.  In this 
respect, prior to 1987, there was only one notation of treatment 
for lumbar spine pain in 1978.  Additionally, the Veteran 
sustained an injury to the cervical spine in 1986 and an injury 
to the lumbar spine in 1987.

Here, although the Board finds that the Veteran's and his fellow 
servicemen's reports of an injury in service and the Veteran's 
report of cervical and lumbar spine problems since service are 
credible, the record does not contain any competent medical 
evidence of a nexus to service.  The claims must fail since there 
is simply no competent evidence that provides the necessary 
etiological link between his current cervical and lumbar spine 
disorders and his period of military service.

Thus, the Board finds that the preponderance of the evidence is 
against service connection for cervical spine disorder and a 
lumbar spine disorder.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


